Title: 1771. Saturday June 1st.
From: Adams, John
To: 


       Spent the Day at Worcester in Riding about with Mr. Putnam to see his Farm. He does what he pleases with Meadows and Rivers of Water. He carries round the Streams wherever he pleases.
       Took one Ride up to Baggachoag Hill, one Way, and another up the Lane by Doolittles shop, and I found that great Alterations have been made, and many Improvements, in 13 Years, for it is so long since I was in Either of those Parts of the Town of Worcester before. In the latter Road, I missed many objects of my former Acquaintance, many shady Thicketts and gloomy Grottos, where I have sat by the Hour together to ruminate and listen to the falls of Water.
       This Pleasure of revisiting an old Haunt is very great. Mr. Putnam says he was lately at Danvers, and visited the very Path where he used to drive the Cows to Pasture when he was 7 Years old. It gave him a strange Feeling. It made him feel young, 7 Year old.
       I visited Dr. Willard, I see little Alteration in him or his Wife in 16 Years, his Sons are grown Up. Sam, the eldest who has been to Colledge is settled at Uxbridge in the Practice of Physick, Levi is at home.
       I met Coll. Gardiner Chandler. He said he heard I was in Quest of Health—if I found more than I wanted he begged a little—no poor Creature ever suffered more for Want of it. Thus he is the same Man. 16 Years, I have been a Witness to his continual Complaints of Weakness, and Want of Health.
       This Day, Mr. Putnams eldest Daughter Eleanor, brought to the World her first Daughter, being married to Rufus Chandler, Son of Coll. John.
      